DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 8-13-20 has been entered.  Claims 1-21 have been canceled.  Claims 22-41 have been added.  Claims 22-41 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-13-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25, 28-30, 32-35 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,632,212 B2 (‘212). Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass same invention and are obvious variants thereof.
Claims 22-25, 28-30, 32-35 and 38-40 of the instant invention are directed to a hematopoietic stem cell or progenitor cell comprising a self-inactivating (SIN) lentiviral vector comprising a a) a HIV-1 5’ LTR, wherein the promoter of the HIV-1 5’ LTR is replaced with a heterologous promoter, b) an RNA export element, c) a central polypurine tract/DNA FLAP (cPPT/FLAP), d) a human beta-globin promoter, e) a human beta-globin LCR, wherein the beta-globin promoter and beta-globin LCR are operably linked to a polynucleotide encoding a human globin, f) a human beta-globin 3’ enhancer element, and g) a HIV-1 3’ LTR comprising at least one deletion compared to wild type HIV-1 3’ LTR.  Claim 23 specifies the HIV-1 5’ LTR further comprises a deletion compared to the wild-type HIV-1 5’ LTR.  Claim 24 specifies the heterologous promoter is a CMV promoter.  Claim 25 specifies the RNA export element comprises a hepatitis B virus PRE or a HIV RRE.  Claims 28-30 specify the polynucleotide encodes a human -globin, a human A-T87Q -globin and human -globin, respectively.  Claim 33 specifies the HIV-1 5’ LTR further comprises a deletion compared to the wild-type HIV-1 5’ LTR.  Claim 34 specifies the heterologous promoter is a CMV promoter.  Claim 35 specifies the RNA export element comprises a hepatitis B virus PRE or a HIV RRE.  Claims 38-40 specify the polynucleotide encodes a human -globin, a human A-T87Q -globin and human -globin, respectively.  
Claims 14-16 of ‘212 are directed to a cell transduced with the SIN lentiviral vector, the SIN lentiviral vector comprises a) a HIV-1 5’ LTR, wherein the promoter of the HIV-1 5’ LTR is replaced with a CMV promoter, b) an RRE, c) a central polypurine tract/DNA FLAP (cPPT/FLAP), d) a beta-globin promoter, e) a beta-globin LCR, wherein the beta-globin promoter and beta-globin LCR are operably linked to a polynucleotide encoding a human A-T87Q -globin, f) a human beta-globin 3’ enhancer element, and g) a HIV-1 3’ LTR comprising at least one deletion compared to wild type HIV-1 3’ LTR.  Claim 15 specifies the cell is an embryonic stem cell, a somatic stem cell, or a progenitor cell.  Claim 16 specifies the cell is a bone marrow cell, a hematopoietic stem cell or a hematopoietic progenitor cell.  
A CMV promotor is a type of heterologous promoter.  An RRE is an RNA export element.  A beta-globin promoter encompasses human beta-globin promoter.  A somatic stem cell or a progenitor cell encompasses a hematopoietic stem cell or a hematopoietic progenitor cell.  Thus, claims 22-25, 28-30, 32-35 and 38-40 of the instant invention would be obvious to one of ordinary skill in the art in view of the disclosure of claims 14-16 of ‘212.

Conclusion
	Claims 22-25, 28-30, 32-35 and 38-40 are rejected.
Claims 26-27, 31, 36-37 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632